El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Hubo bastante prueba en este caso para demostrar la culpabilidad del acusado, a quien se le imputaba el portar una navaja para fines de ofensa y defensa. Los autos me-canografiados no demuestran que se presentara objeción al-guna a ninguna parte de la prueba, que se tomara excepción o que se hiciera ninguna protesta con respecto a alguna ac-tuación o resolución de la corte. Bajo tales circunstancias el estado de los autos generalmente exige la confirmación de la sentencia dictada por la corte inferior.
El apelante reconoce este principio, pero apela a la ju-risprudencia de esta corte en que se fia sostenido que erro-res fundamentales serán tomados en consideración aún si no se hubiese presentado objeción a los mismos. El ape-lante sostiene que la corte intimidó o coercionó a los testi-*111gos obligándoles a bacer manifestaciones qne de lo contra-rio no hubiesen becbo.
Declaraba un testigo de cargo. Este negó haber visto la navaja en poder del acusado. Alegando haber sido sor-prendido, el fiscal se propuso basarse en el artículo 243 del Código de Enjuiciamiento Criminal y examinar al testigo con tal fin. La corte se dirigió al testigo y le dijo con se-veridad evidente que a menos que dijera la verdad sería procesado por perjurio. El testigo finalmente, después de preguntársele con persistencia admitió con mucha contrarie-dad que el acusado se sacó la navaja del bolsillo. La corte ineidentalmente amenazó con mandar al testigo a la cárcel si no contestaba en una u otra forma la pregunta que se le hacía.
Entonces se presentó otro testigo. La corte antes de que el testigo comenzara a declarar le advirtió en forma severa que si no decía la verdad se le procesaría por el de-lito de perjurio.
Desde luego, era evidente para la corte que estos testi-gos habían hecho al fiscal declaraciones que tendían a pro-bar la culpabilidad del acusado. La • corte probablemente tuvo la idea de que se había tratado de influenciar a los testigos o que éstos estaban dejando guiarse por sus sim-patías para con el acusado. Tenemos alguna duda en cuanto a si el juez de la corte inferior debió haber sido tan -severo, pero no estamos absolutamente seguros de que es-tuviese equivocado al adoptar la actitud que asumió. La dificultad estriba en que un testigo en determinado caso puede haber estado sujeto a coerción ante un fiscal y estar diciendo la verdad en la corte. De todos modos, una corte tiene amplia discreción en la celebración de un caso y no ha-llamos que en el presente se haya hecho uso tan impropia-mente de tal discreción que equivalga a una injusticia. Y esto es especialmente cierto en ausencia de cualquier actua-ción de parte del acusado en la corte inferior.

La sentencia debe ser confirmada.